Ferrara Law Group, P.C.

 

May 20, 2020

Clerk, United States District Court
King Federal Building &
United States Courthouse
50 Walnut Street
Newark, NJ 07101-0999

RE:  Gross-Quatrone v. Mizdol, et al.
Case No. 2:17-cv-13111-SDW-LDW

Dear Sir/Madam:

Pursuant to the Court’s direction received on May 19, 2020 through ECF, enclosed
please find the Proposed Order Pursuant to Local Civil Rule 79.4 in regard to the above
matter for the Court’s consideration.

If you have any questions regarding this matter, please feel free to contact our office.

Very truly yo

  

ROUP, P.C.

RPF/Irp
Enclosure
cc: All Counsel (w/enclosure)(via ECF)

One State Street Square « 50 W. State St., Suite 1100 « Trenton, NJ 08608 « Tel: (609) 571-3738 « Fax: (609) 498-7440

New Jersey @ Philadelphia
117 Forrest Avenue, Suite 215 « Narbeth, PA, 19072 « *please direct all mail to our New Jersey office

www.ferraralawgp.com
